Title: From James Madison to John Armstrong, [21 June 1814]
From: Madison, James
To: Armstrong, John


        
          [21 June 1814]
        
        The taking of Soldiers for the Navy, is a disagreeable circumstance in several respects: but an efficient State of the Navy is so essential even to land operations on the Canada frontier that it seems unavoidable occasionally until a sufficiency of Seamen can be obtained, for which every exertion is doubtless made. The expedient of volunteers adopted by Genl. Izard, as a diminution of the inconvenience seems a good one: and he will of course repress improper means to prevent its success.
        
          J M.
        
      